Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
In the REMARKS (01/19/2021), the Applicant states that independent claim 10 has been amended to address rejections under §112(a).  Beyond merely stating that the amendments address the rejections, the claim response and amendments fail to address the previously raised issues.  Additionally, the claim claimed subject matter presents new issues, which are provided in the claim rejection under 35 USC § 112(a)-(b) below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
f from the x-ray focal spot to the detector panel (US 2019/0146106, [0036]), the explanation fails to define how f is determined.  The passage merely sates that the relative scale factors (α, β) can be computed, which are then used to determine the distance f. The balance of claims are thus rejected for a lacking written description supporting the claimed subject matter.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "minimum distance" in claim 10 is a relative term which renders the claim indefinite.  The term "minimum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The phrase “minimum distance”, given a broadest reasonable interpretation is understood as the smallest distance required to satisfy the geometry of the system.  The phrase “minimum distance”, therefore, implies a range of possibilities determined by the system e.g. minimum vs. maximum distance).  However, the claim fails to establish any variables through which the “minimum distance” may be defined.  Thus, one of ordinary skill in the art would not be apprised of the scope of the claims.  The balance of claims are rejected based on dependence.  For the purposes of rejection, the phrase will be interpreted as any encompassing any determined distance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Claus et al. (US Pub. 2004/0264648).
Regarding claim 10, Claus discloses a method for calibrating an X-ray imaging system 10 (Fig 1; para 0013), comprising:
placing markers at pre-determined positions on at least one planar structure (FIG 2; fiducial markers B-B’ are placed at pre-determined positions on the planar structure 30; para 0064), and
placing the at least one planar structure between an x-ray source including a plurality of focal spots and a detector panel (FIG 1; para 0045-0054);
estimating a position of each focal spot of the plurality of focal spots with respect to the detector panel by determining a minimum distance from the detector panel to each focal spot (para 0054-0066).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Claus et al. (US Pub. 2004/0264648).
Regarding claims 11 and 12, Claus discloses the method further including moving the at least one planar structure as it is imaged by the x-ray imaging system (using markers attached to the object 20 (breast), the methods 40 and 70 can be used to detect patient motion; claim 11; para 0072).  Additionally, the Claus discloses an embodiment wherein the detector 12 can also rotate or translate position with relation to the x-ray source and/or object 20 (para 0025).  Moving the detector relative to the object 20 and/or source is an obvious variation of moving an object relative to the detector and/or source, with predictable results. 
Regarding claims 13, Claus further discloses outputting x-ray images of the at least one planar structure having the markers (computing device processing input signals according to a desired algorithm to provide a desired output signal, for projection radiographs taken at different focal spot positions of the source are attached at the subject; para 0011, 0023).

Regarding claim 15, Claus discloses the method further comprising estimating the positions of the markers imaged on the detector panel using the x-ray images on the detector panel using the x-ray images (para 0010).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/               Primary Examiner, Art Unit 2884